        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 1 of 10




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NORTH DAKOTA

 UNITED STATES OF AMERICA                         SECOND
                                                  SUPERSEDING
                      v.                          INDICTMENT

 STEVEN BARROS PINTO,                             Case No. 3:20-cr-00011
 a/k/a YEABOY;
 JOSE MONTEIRO PINTO JR.,                         Violations: 18 U.S.C. §§ 1791, 401(3),
 a/k/a JOE PINTO; and                             402, 1503, 1512(c)(1), 1512(i), and 2;
 EUGENIA A. BARROS PINTO                          and 21 U.S.C. §§ 853 and 970

                                      COUNT ONE

                                Criminal Contempt of Court

The Grand Jury Charges:

       In or about February 2019 in the District of North Dakota, STEVEN BARROS

PINTO, a/k/a YEABOY, did willfully and knowingly disobey and resist a lawful order of

a Court of the United States, that is, the Stipulated Discovery Order and Protective Order

issued on May 10, 2018, in United States of America v. Steven Pinto, Case No. 3:18-cr-

00054, by the Honorable Alice R. Senechal, United States Magistrate Judge in the

District of North Dakota, by unlawfully downloading and copying discovery materials

and mailing them to Rhode Island;

       In violation of Title 18, United States Code, Sections 401(3) and 402.
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 2 of 10




                                     COUNT TWO

                           Criminal Contempt of Court

The Grand Jury Further Charges:

      In or about February 2019 in the District of North Dakota, STEVEN BARROS

PINTO, a/k/a YEABOY, did willfully and knowingly disobey and resist a lawful order of

a Court of the United States, that is, the computer hardware discovery order issued on

January 3, 2019, in United States of America v. Steven Pinto, Case No. 3:18-cr-00054, by

the Honorable Alice R. Senechal, United States Magistrate Judge in the District of North

Dakota, by unlawfully downloading and copying discovery materials and mailing them to

Rhode Island;

      In violation of Title 18, United States Code, Sections 401(3) and 402.




                                            2
         Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 3 of 10




                                     COUNT THREE

                  Possession of a Contraband in a Correctional Facility

The Grand Jury Further Charges:

       In or about October 2019 in the District of North Dakota, STEVEN BARROS

PINTO, a/k/a YEABOY, a federal inmate being held at the Grand Forks County

Correctional Center pursuant to a contract and agreement with the Attorney General,

unlawfully and knowingly possessed a prohibited object, namely, a cellular phone, within

the facility;

       In violation of Title 18, United States Code, Section 1791.




                                            3
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 4 of 10




                                     COUNT FOUR

                            Criminal Contempt of Court

The Grand Jury Further Charges:

       On or about December 26, 2019, in the District of North Dakota, STEVEN

BARROS PINTO, a/k/a YEABOY, did willfully and knowingly disobey and resist a

lawful order of a Court of the United States, that is, the Stipulated Discovery Order and

Protective Order issued on May 28, 2019, in United States of America v. Steven Pinto,

Case No. 3:18-cr-00054, by the Honorable Alice R. Senechal, United States Magistrate

Judge in the District of North Dakota, by unlawfully downloading and copying discovery

materials and attempting to mail them to Rhode Island;

       In violation of Title 18, United States Code, Sections 401(3) and 402.




                                             4
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 5 of 10




                                     COUNT FIVE

                           Criminal Contempt of Court

The Grand Jury Further Charges:

      On or about December 26, 2019, in the District of North Dakota, STEVEN

BARROS PINTO, a/k/a YEABOY, did willfully and knowingly disobey and resist a

lawful order of a Court of the United States, that is, the computer hardware discovery

order issued on January 3, 2019, in United States of America v. Steven Pinto, Case No.

3:18-cr-00054, by the Honorable Alice R. Senechal, United States Magistrate Judge in

the District of North Dakota, by unlawfully downloading and copying discovery

materials and attempting to mail them to Rhode Island;

      In violation of Title 18, United States Code, Sections 401(3) and 402.




                                            5
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 6 of 10




                                       COUNT SIX

                                  Obstruction of Justice

The Grand Jury Further Charges:

       From in or about March 2018 through February 2020, in the District of North

Dakota, and elsewhere,

                     STEVEN BARROS PINTO, a/k/a YEABOY;
                  JOSE MONTEIRO PINTO JR., a/k/a JOE PINTO; and
                          EUGENIA A. BARROS PINTO

did corruptly influence, obstruct, and impede, and endeavor to influence, obstruct, and

impede the due administration of justice in United States of America v. Steven Pinto,

Case No. 3:18-cr-00054, in the United States District Court for the District of North

Dakota, by specifically: (1) communicating with third parties using a contraband cell

phone to provide instructions intended to obstruct the investigation and prosecution of

STEVEN BARROS PINTO, a/k/a YEABOY, and other co-conspirators;

(2) downloading, copying, and mailing discovery materials in violation of Court orders

with the intent to use the materials to obstruct the investigation of STEVEN BARROS

PINTO, a/k/a YEABOY, and other co-conspirators; (3) receiving discovery materials in

violation of Court orders with the intent to use the materials to obstruct the investigation

of STEVEN BARROS PINTO, a/k/a YEABOY, and other co-conspirators; and

(4) concealing United States currency derived from the conspiracy alleged in Count One

of the Second Superseding Indictment in United States of America v. Steven Pinto, Case

No. 3:18-cr-00054, and alleged in the Forfeiture Allegation of this Second Superseding



                                              6
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 7 of 10




Indictment with the intent to conceal this evidence to obstruct the investigation of

STEVEN BARROS PINTO, a/k/a YEABOY, and other co-conspirators;

       In violation of Title 18, United States Code, Sections 1503, 1512(i), and 2.




                                             7
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 8 of 10




                                     COUNT SEVEN

                                Tampering with Evidence

The Grand Jury Further Charges:

       From in or about March 2018 to February 2020, in the District of North Dakota

and elsewhere,

                    STEVEN BARROS PINTO, a/k/a YEABOY;
                 JOSE MONTEIRO PINTO JR., a/k/a JOE PINTO; and
                         EUGENIA A. BARROS PINTO

did corruptly conceal, or attempted to conceal, an object with intent to impair the object’s

integrity or use in an official proceeding by concealing United States currency derived

from the conspiracy alleged in Count One of the Second Superseding Indictment in

United States of America v. Steven Pinto, Case No. 3:18-cr-00054, and alleged in the

Forfeiture Allegation of this Second Superseding Indictment;

       In violation of Title 18, United States Code, Sections 1512(c)(1), 1512(i), and 2.




                                             8
        Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 9 of 10




                              FORFEITURE ALLEGATION
The Grand Jury Further Finds Probable Cause That:

       Upon the conviction of STEVEN BARROS PINTO, a/k/a YEARBOY, of the

controlled substance offenses alleged in Count One of the Second Superseding

Indictment in Case No. 3:18-cr-00054, in violation of Title 21, United States Code,

Section 846,

                         STEVEN BARROS PINTO, a/k/a YEABOY,

shall forfeit to the United States, pursuant to Title 21, United States Code, Sections 853

and 970, any and all property constituting or derived from any proceeds STEVEN

BARROS PINTO, a/k/a YEABOY, obtained directly or indirectly as a result of the

violations and any and all property used or intended to be used in any manner or part to

commit or to facilitate the commission of the violations alleged in Count One and Count

Two of the Second Superseding Indictment in Case No. 3:18-cr-00054. This includes,

but is not limited to:

       $490,700 in cash seized on February 13, 2020.

       If any of the forfeitable property as a result of any act or omission of the

defendant(s):

                (a) cannot be located upon the exercise of due diligence;

                (b) has been transferred or sold to, or deposited with, a third party;

                (c) has been placed beyond the jurisdiction of the court;

                (d) has been substantially diminished in value; or



                                               9
       Case 3:20-cr-00011-PDW Document 33 Filed 01/15/21 Page 10 of 10




              (e) has been commingled with other property which cannot be divided

              without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant to Title 21,

United States Code, Section 853(p), to seek forfeiture of any other property of said

defendant up to the value of the forfeitable property;

       In violation of Title 21, United States Code, Sections 853 and 970.

                                           A TRUE BILL:



                                           _________________________________
                                           /s/ Foreperson
                                           Foreperson


/s/ Drew H. Wrigley
DREW H. WRIGLEY
United States Attorney

CCM:ld




                                              10
